


Exhibit 10.23

 

General Growth Properties, Inc.
2010 Equity Incentive Plan

 

NONQUALIFIED STOCK OPTION AWARD AGREEMENT

 

THIS NONQUALIFIED STOCK OPTION AWARD AGREEMENT (this “Award Agreement”) is made
effective as of the date set forth in the attached summary (the “Date of
Grant”), between General Growth Properties, Inc., a Delaware corporation (the
“Company”) and you, the undersigned recipient (the “Participant”).

 

R E C I T A L S:

 

WHEREAS, the Company has adopted the General Growth Properties, Inc. 2010 Equity
Incentive Plan (the “Plan”).  Capitalized terms not otherwise defined herein
shall have the same meanings as in the Plan; and

 

WHEREAS, the Committee has determined that it would be in the best interests of
the Company and its stockholders to grant the option provided for herein to the
Participant pursuant to the Plan and the terms set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

 

1.                                      Grant of the Option.  The Company hereby
grants to the Participant the right and option (the “Option”) to purchase, on
the terms and conditions hereinafter set forth, all or any part of an aggregate
number of Shares of Company common stock as of the Date of Grant as reflected in
the attached summary.  The Option is intended to be a Nonqualified Stock Option.

 

2.                                      Option Price.  The purchase price of the
Shares subject to the Option shall be the closing price of a Share on the Date
of Grant, as reported by the Wall Street Journal (the “Option Price”).

 

3.                                      Option Term.  The term of the Option
shall be ten (10) years, commencing on the Date of Grant (the “Option Term”). 
The Option shall automatically terminate upon the expiration of the Option Term,
or at such earlier time specified herein or in the Plan.

 

4.                                      Vesting of the Option.  Subject to the
Participant’s continued service to the Company through the applicable vesting
date and the terms of the Plan, the Option shall vest in equal installments on
each of the first [               (    )] anniversaries of the Date of Grant,
such that [              ] percent (      %) of the Option vests on each such
anniversary (each, a “Vesting Date”).  At any time, the portion of the Option
which has become vested in accordance with the terms hereof shall be called the
“Vested Portion.”

 

5.                                      Termination of Service.

 

(a)                                 Termination of Service for Cause.  Upon a
termination of the Participant’s service by the Company for Cause, the Option,
including the Vested Portion, shall immediately terminate and be forfeited
without consideration.

 

(b)                                 Termination of Service due to death,
Disability or Retirement.  Upon a termination of the Participant’s service by
reason of death, Disability or Retirement, any unvested portion of the Option
shall immediately terminate and be forfeited without consideration and the
Vested Portion shall remain exercisable until the earlier of (i) three (3) years
following such termination of service and (ii) the expiration of the Option
Term.

 

--------------------------------------------------------------------------------


 

(c)                                  Other Terminations of Service.  Upon a
termination of the Participant’s service for any reason, other than pursuant to
Sections 5(a) and 5(b) above, any unvested portion of the Option shall
immediately terminate and be forfeited without consideration and the Vested
Portion shall remain exercisable until the earlier of (i) one (1) year following
such termination of service and (ii) the expiration of the Option Term.

 

6.                                      Exercise Procedures.

 

(a)                                 Notice of Exercise.  To the extent
exercisable, the Participant or the Participant’s representative may exercise
the Vested Portion or any part thereof prior to the expiration of the Option
Term by giving proper notice to the Company or its designated vendor, as
directed by the Company from time to time (the “Notice of Exercise”).  In the
event that such Option is being exercised by the Participant’s representative,
the Notice of Exercise shall be accompanied by proof (satisfactory to the
Company) of such representative’s right to exercise such Option.

 

(b)                                 Method of Exercise.  The Participant or the
Participant’s representative shall deliver to the Company, at the time the
Notice of Exercise is given, payment in a form permissible under Section 6.4 of
the Plan for the full amount of the aggregate Option Price for the exercised
Option.

 

(c)                                  Issuance of Shares.  Provided the Company
receives a properly completed and executed Notice of Exercise and payment for
the full amount of the aggregate Option Price, the Company shall promptly cause
the Shares underlying the exercised Option to be issued in the name of the
Person exercising the applicable Option.

 

7.                                      Definitions.

 

“Cause” means, unless otherwise determined by the Committee, (i) conviction or
plea of guilty or no contest to any felony or crime of dishonesty or moral
turpitude, (ii) gross negligence or willful misconduct in the performance of the
Participant’s duties, (iii) drug addiction or habitual intoxication that
adversely effects the Participant’s job performance or the reputation or best
interests of the Company or any Affiliate, (iv) commission of fraud,
embezzlement, misappropriation of funds, breach of fiduciary duty or a material
act of dishonesty against the Company or any Affiliate, (v) material breach of
any written employment, non-competition, non-solicitation, confidentiality or
similar agreement with the Company or any Affiliate, (vi) noncompliance with
Company policy or code of conduct, or (vii) willful and deliberate failure in
the performance of the Participant’s duties in any material respect.

 

“Disability” means permanent and total disability as determined under the
procedures established by the Committee for purposes of the Plan.

 

“Retirement” means, the Participant’s retirement from active employment (i) as
determined in accordance with provisions of any employment contract with the
Company or any Subsidiary or Affiliate that specifically pertains to retirement
or (ii) at or after age 65 under circumstances that the Committee, in its sole
discretion, may establish.

 

8.                                      No Right to Continued Service.  The
granting of the Option evidenced hereby and this Award Agreement shall impose no
obligation on the Company or any Affiliate to continue the service of the
Participant and shall not lessen or affect any right that the Company or any
Affiliate may have to terminate the service of such Participant.

 

9.                                      Securities Laws/Legend on Certificates. 
The issuance and delivery of Shares shall comply with all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.  If the
Company deems it necessary to ensure that the issuance of securities under the

 

--------------------------------------------------------------------------------


 

Plan is not required to be registered under any applicable securities laws, each
Participant to whom such security would be issued shall deliver to the Company
an agreement or certificate containing such representations, warranties and
covenants as the Company which satisfies such requirements.  The certificates
representing the Shares shall be subject to such stop transfer orders and other
restrictions as the Committee may deem reasonably advisable, and the Committee
may cause a legend or legends to be put on any such certificates to make
appropriate reference to such restrictions.

 

10.                               Transferability.  Unless otherwise provided by
the Committee, the Option may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by the Participant other than by
will or by the laws of descent and distribution, and any such purported
assignment, alienation, pledge, attachment, sale, transfer or encumbrance shall
be void and unenforceable against the Company or any Affiliate; provided, that,
the designation of a beneficiary shall not constitute an assignment, alienation,
pledge, attachment, sale, transfer or encumbrance.  No such permitted transfer
of the Option to heirs or legatees of the Participant shall be effective to bind
the Company unless the Committee shall have been furnished with written notice
thereof and a copy of such evidence as the Committee may deem necessary to
establish the validity of the transfer and the acceptance by the transferee or
transferees of the terms and conditions hereof.  During the Participant’s
lifetime, the Option is exercisable only by the Participant.

 

11.                               Withholding.  The Participant may be required
to pay to the Company or any Affiliate and the Company shall have the right and
is hereby authorized to withhold any applicable withholding taxes in respect of
the Option, its exercise or transfer and to take such other action as may be
necessary in the opinion of the Committee to satisfy all obligations for the
payment of such withholding taxes.

 

12.                               Notices.  Any notification required by the
terms of this Award Agreement shall be given in writing and shall be deemed
effective upon personal delivery or within three (3) days of deposit with the
United States Postal Service, by registered or certified mail, with postage and
fees prepaid.  A notice shall be addressed to the Company, Attention: General
Counsel, at its principal executive office and to the Participant at the address
that he or she most recently provided to the Company.

 

13.                               Entire Agreement.  This Award Agreement and
the Plan constitute the entire contract between the parties hereto with regard
to the subject matter hereof.  They supersede any other agreements,
representations or understandings (whether oral or written and whether express
or implied) which relate to the subject matter hereof.

 

14.                               Waiver.  No waiver of any breach or condition
of this Award Agreement shall be deemed to be a waiver of any other or
subsequent breach or condition whether of like or different nature.

 

15.                               Successors and Assigns.  The provisions of
this Award Agreement shall inure to the benefit of, and be binding upon, the
Company and its successors and assigns and upon the Participant, the
Participant’s assigns and the legal representatives, heirs and legatees of the
Participant’s estate, whether or not any such person shall have become a party
to this Award Agreement and have agreed in writing to be joined herein and be
bound by the terms hereof.

 

16.                               Choice of Law.  This Award Agreement shall be
governed by the law of the State of Delaware (regardless of the laws that might
otherwise govern under applicable Delaware principles of conflicts of law) as to
all matters, including but not limited to matters of validity, construction,
effect, performance and remedies.

 

17.                               Option Subject to Plan.  By entering into this
Award Agreement the Participant agrees and acknowledges that the Participant has
received and read a copy of the Plan.  The Option is

 

--------------------------------------------------------------------------------


 

subject to the Plan.  The terms and provisions of the Plan as it may be amended
from time to time are hereby incorporated herein by reference.  In the event of
a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.

 

18.                               No Guarantees Regarding Tax Treatment.  The
Participant (or their beneficiaries) shall be responsible for all taxes with
respect to the Option.  The Committee and the Company make no guarantees
regarding the tax treatment of the Option.

 

19.                               Amendment.  The Committee may amend or alter
this Award Agreement and the Option granted hereunder at any time, subject to
the terms of the Plan.

 

20.                               Severability.  The provisions of this Award
Agreement are severable and if any one or more provisions are determined to be
illegal or otherwise unenforceable, in whole or in part, the remaining
provisions shall nevertheless be binding and enforceable.

 

21.                               Signature in Counterparts.  This Award
Agreement may be signed in counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.

 

*                                                                                        
*                                                                                        
*

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have entered into this Award Agreement.

 

 

GENERAL GROWTH PROPERTIES, INC.

 

 

 

 

 

 

 

Name:

 

Title:

 

 

Acknowledged as of the

 

date first written above:

 

 

 

 

 

 

 

PARTICIPANT

 

 

--------------------------------------------------------------------------------
